DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is responsive to the amendments filed on 09/08/2022. Claims 1, 11, 12 and 22 are independent. Claims 6 and 17-18 are cancelled. Claims 1, 5, 7, 11, 12, 19 and 22 are amended. Claims 10 and 21 have been, or previously been, withdrawn from consideration. Thus, claims 1-5, 7-9, 11-16, 19-20 and 22 are pending, being considered and rejected.

Response to Arguments/Remarks
	Applicant’s arguments/remarks filed on 09/08/2022 have been fully considered and are rendered moot in view of new grounds of rejection(s) outlined below. The argument(s) do not apply to the current art(s) being used. 
Further, the
specification has been amended to overcome the informalities. Therefore, the specification objection has been waived.
abstract objection has been waived in view of the amendments.
 Examiner maintains the claim interpretation - 35 U.S.C. 112(f), sixth paragraph, as the claim amendments does not overcome 35 U.S.C. 112(f), sixth paragraph, as described below. Further, the examiner finds that the Applicant’s arguments/ remarks, filed on 09/08/2022, are silent on the claim interpretation - 35 U.S.C. 112(f), sixth paragraph, as described in the previous office action.

Claim Objections
Claim 5, 7 and 8 are objected to because of the following informalities:  
Claim 5 (Line 4) recites “extract feature information of the electronic device…”, which should read as “extract the feature information of the electronic device …”.
Claims 7-8 are likewise objected since they depend on and/or carries the deficiencies of the parent claims.
Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a token configured to give access right related to a user’s emotional information to an electronic device” in claims 1 and 11.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In the claims 1 and 11, examiner finds that the limitation “a token configured to give access right related to a user’s emotional information to an electronic device”, as described, in Figs. 1 and 3 and specification Page 11 (lines 11-24), relates to an embodiment of a hardware token that is configured to give access rights related to a user’s emotional information to an electronic device, and as disclosed in the below cited prior art Timothy (PDF Page 5 (3rd-to-the- last paragraph)), wherein the portable token device 10 might grant different levels of access rights to the various remote apparatuses (i.e., electronic devices) according to different types of user information held on the portable token device 10. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 11-14, 16, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,874,862 B1), hereinafter (Lee), in view of Timothy James Wilson (GB 2427055 A), hereinafter (Timothy), and further in view of CHEONG et al. (US 2017/0011210 A1), hereinafter (Cheong).

Regarding claim 1, Lee teaches a multi device system comprising (Lee, Fig. 7 and Col. 9 (lines 32-37), discloses a system 700 that includes a bio-signal measuring device 701 (hereinafter, a user terminal), a bio-signal analyzing device 710 (hereinafter, a token) and an external device 720 (hereinafter, an electronic device)): 
5a user terminal configured to (Lee, Fig. 7, discloses a device 701 (or bio-signal monitoring device 110 (i.e., a user terminal), as depicted in Fig. 1)): 
obtain the user's emotional information (Lee, Fig. 7 and Col. 9 (lines 38-39), discloses that the device 701 is configured to measure a bio-signal of a user, and as disclosed in Col. 5 (lines 11-13), wherein the emotion state of the user is estimated from a bio-signal of the user), 
transmit the user's emotional information to the token (Lee, Fig. 7 and Col. 9 (lines 38-39), discloses that the device 701 is configured to transmit the measured bio-signal to the bio-signal analyzing device 710), 
control the electronic device Lee, Col. 10 (lines 1-3), discloses to control the external device 720 to perform an additional function corresponding to a pre-determined emotion state, or as disclosed in Col. 5 (lines28-39), wherein the bio-signal monitoring device 110 controls the external device 120 in response to the emotion event analyzed from the bio-signal of the user. Here, the external device 120 includes a device to perform an additional function in response to the emotion state of the user. For example, when the external device 120 is a device that plays back music, the external device 120 is controlled to adjust a volume or select a predetermined song based on the emotion state of the user. Also, when the external device 120 is a lighting device, the external device 120 is controlled to adjust the intensity of irradiation based on the emotion state of the user), and 
Lee, as described above, teaches a user’s terminal that is configured to control the electronic device to perform a function corresponding to the user's emotional 10information, but fails to teach the electronic device to which the access right is given through the token but Timothy teaches (Timothy, PDF Page 5 (3rd-to-the- last paragraph), discloses that the various remote apparatuses (hereinafter, electronic devices) might be granted different levels of access rights to different types of information held on the portable token device 10).
a token configured to give access right related to a user's emotional information to an electronic device (Timothy, PDF Page 5 (3rd-to-the- last paragraph), discloses that the various remote apparatuses (hereinafter, electronic devices) might be granted different levels of access rights to different types of information held on the portable token device 10); and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Timothy’ into the teachings of ‘Lee’, with a motivation to give access rights to an electronic device through a token, as taught by Timothy, in order for an apparatus (i.e., electronic device) to perform a function in dependence on the information communicated from the portable token device, such as the function comprises providing a service to the device holder in response to the communicated information; Timothy, PDF Page 4.
Lee, as disclosed in Col. 6 (lines 48-54) and Col. 8 (lines 47-51), teaches to collect user's situation information including current location, and current time, wherein Lee as modified by Timothy fails to explicitly disclose but Cheong teaches to communicate with an external server to collect user's situation information including current location, current time, weather, and user schedule information (Cheong, Para. [0039 or 0047], discloses an electronic device (see Fig. 1) that may include a control module, and as disclosed in Para. [1873 or 1926], wherein the control module may perform control to gather, based on the communication interface, the context information (i.e., situation information) including at least one of location information, time information, weather information […], personal schedule information (or user’s schedule, as disclosed in Para. [1163]), and as disclosed in Para. [0589 and 1939], the event or context information (i.e., situation information) may be provided by recognizing the travel or movement of the electronic device by the user through the acceleration sensor, positioning sensor, or GPS sensor. For example, the event or context information (i.e., situation information) may be determined by the electronic device or provided by the user input, event, or information transferred from an external device or server, or cloud computing environment wiredly or wirelessly connected with the user device), visually output feedback information corresponding to the user's emotional information, the user's situation information and feature information of the electronic device (Cheong, Fig. 142 and Para. [0566, 0567, 1163, 1519 and 1525], discloses that the electronic device may provide a haptic feedback at a particular time or under the situation by detecting the user’s context/event information (e.g., weather, location, user’s schedule, or current time), and/or by detecting a bio information (wherein bio information includes at least the user’s emotion information, as disclosed in Para. [0498]), and as disclosed in Fig. 147 and Para. [1535 and 1613], the haptic support module 7670 (of the electronic device) may perform control to output the haptic feedback only in an area of the electronic device where the touch (which is a feature of the electronic device) event signal of the input object being contacted is generated (i.e., feature information of the electronic device), and as further disclosed in Para. [1558-1559], wherein the haptic support module 7670 may provide at least one output of visual information or audio information on at least one of the sentimental state or sentimental level of the display of the electronic device. Although the electronic device is the wrist watch-type device as an example, the electronic device may also be a smartphone or wearable computing device).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Cheong’ into the teachings of ‘Lee’ as modified by ‘Timothy’, with a motivation to visually output feedback information corresponding to the user's emotional information, the user's situation information and feature information of the electronic device, as taught by Cheong, in order to provide an alert to the user if the detected risk degree is not less than a preset reference, and further restricting access to a preset content or service based on the alert; Timothy, Para. [0566 and 0750].

Regarding claim 2, Lee as modified by Timothy in view of Cheong teaches the multi device system according to claim 1, wherein Lee further teaches the user terminal is configured to: collect a user's bio-signal using a bio-signal sensor included in the user terminal, 15and obtain the user's emotional information based on the user's bio-signal (Lee, Col. 4 (lines 65-67) and Col. 5 (lines 1-7), discloses that the bio-signal monitoring device 110 measures a bio-signal from the user. The bio-signal monitoring device 110 uses the measured bio-signal to analyze an emotion event of the user. The bio-signal monitoring device110 analyzes an emotion state of the user from the emotion event. Although the bio-signal monitoring device110 is illustrated as a wearable device in FIG. 1, it is only an example and any type of electronic device capable of measuring and analyzing a bio-signal may be used for the bio-signal monitoring device 110, and ad disclosed in Fig. 10 and Col. 11 (lines 7-18), bio-signal monitoring device 1000 includes a variety of sensors configured to measure a bio-signal).  

Regarding claim 254, Lee as modified by Timothy in view of Cheong teaches the multi device system according to claim 2, wherein Lee further teaches the user terminal is configured to classify a user's emotion according to a reference corresponding to the user's bio-signal and to obtain the user's emotional information based on the classification result (Lee, Col. 4 (lines 43-51), discloses that a variety of classification systems may be applied to classify the emotion state of the user.  For example, the emotion state is classified based on whether the user is in a positive or negative emotion state, and an irritation level of the user. For example, the emotion state is classified into anger, tedium, joy, grief, and stress, and as disclosed in Col. 5 (lines 11-13), wherein the emotion state of the user is estimated from a bio-signal of the user).  

Regarding claim 305, Lee as modified by Timothy in view of Cheong teaches the multi device system according to claim 2, wherein Lee further teaches the token is configured to: DB1/ 104842316.121transmit the user's emotional information to the electronic device, extract feature information of the electronic device, and transmit the feature information to the user terminal 5(Lee, Col. 9 (lines 46-67) and Col. 10 (lines 1-3), discloses that the command generator 713 (of the bio-signal analyzing device 710) generates a control command for controlling at least one of the bio-signal analyzing device 710 and the external device 720 in response to the emotion event. As another example, when the external device 720 provides an additional function (i.e., feature information), the command generator 713 may generate a control command for controlling the external device 720 to perform an additional function corresponding to a predetermined emotion state).  

Regarding claim 6, (cancelled).  

Regarding claim 157, Lee as modified by Timothy in view of Cheong teaches the multi device system according to claim 1, wherein Lee in view of Cheong further teaches the feedback information comprises function information of the electronic device corresponding to the user's emotional information and an emotional expression image corresponding to the user's emotional information (Lee, Col. 9 (lines 65-67) and Col. 10 (lines 1-3), discloses that when the external device 720 provides an additional function (i.e., feature information), the command generator 713 may generate a control command for controlling the external device 720 to perform an additional function corresponding to a predetermined emotion state, or see also Col. 7 (lines 35-45), discloses that the communicator 330 transmits event information associated with the emotion event to the external device. The event information associated with the emotion event may include image information, sound information, emotion information, and bio-information corresponding to an emotion event, and see also Cheong, Para. [1621], discloses to provide a haptic feedback based on the facial image inputted area).  
Motivation is same as mentioned above for the independent claim 1.

Regarding claim 208, Lee as modified by Timothy in view of Cheong teaches the multi device system according to claim 7, wherein Lee further teaches the user terminal is configured to generate a control signal for performing a specific function, and to transmit the control signal to the electronic device when the specific function among the function information of the electronic device is selected by the user (Lee, Col. 5 (lines 28-39), discloses that the bio-signal monitoring device 110 controls the external device 120 in response to the emotion event analyzed from the bio-signal of the user. Here, the external device 120 includes a device to perform an additional function in response to the emotion state of the user. For example, when the external device 120 is a device that plays back music, the external device 120 is controlled to adjust a volume or select a predetermined song based on the emotion state of the user. Also, when the external device 120 is a lighting device, the external device 120 is controlled to adjust the intensity of irradiation based on the emotion state of the user).  

Regarding claim 10, (withdrawn).  

Regarding claim 11, Lee teaches a multi device system comprising (Lee, Fig. 7 and Col. 9 (lines 32-37), discloses a system 700 that includes a bio-signal measuring device 701 (hereinafter, a user terminal), a bio-signal analyzing device 710 (hereinafter, a token) and an external device 720 (hereinafter, an electronic device)): 
a user terminal configured to (Lee, Fig. 7, discloses a device 701 (or bio-signal monitoring device 110 (i.e., a user terminal), as depicted in Fig. 1)): 15obtain the user's emotional information (Lee, Fig. 7 and Col. 9 (lines 38-39), discloses that the device 701 is configured to measure a bio-signal of a user, and as disclosed in Col. 5 (lines 11-13), wherein the emotion state of the user is estimated from a bio-signal of the user), 
20control the electronic device to perform a function corresponding to the user's emotional information (Lee, Col. 10 (lines 1-3), discloses to control the external device 720 to perform an additional function corresponding to a pre-determined emotion state, or as disclosed in Col. 5 (lines28-39), wherein the bio-signal monitoring device 110 controls the external device 120 in response to the emotion event analyzed from the bio-signal of the user. Here, the external device 120 includes a device to perform an additional function in response to the emotion state of the user. For example, when the external device 120 is a device that plays back music, the external device 120 is controlled to adjust a volume or select a predetermined song based on the emotion state of the user. Also, when the external device 120 is a lighting device, the external device 120 is controlled to adjust the intensity of irradiation based on the emotion state of the user), and 
Lee fails to explicitly disclose but Timothy teaches a token configured to give access right related to a user's emotional information to an electronic device (Timothy, PDF Page 5 (3rd-to-the- last paragraph), discloses that the various remote apparatuses (hereinafter, electronic devices) might be granted different levels of access rights to different types of information held on the portable token device 10); and 
communicate with the token to confirm a state that the access right is given to the electronic device (Timothy, PDF Page 3 (1st paragraph), discloses means for communicating with a remote apparatus using local area wireless transmission to establish sufficient information to determine the access rights of the apparatus from the access control information), 
transmit the user's emotional information to the electronic device when the access right is given to the electronic device (Timothy, PDF Page 3 (4th paragraph), discloses that the information may be communicated to the remote apparatus only after the access rights have been determined),  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Timothy’ into the teachings of ‘Lee’, with a motivation to transmit the user's emotional information to the electronic device when the access rights is given to the electronic device, as taught by Timothy, in order for an apparatus (i.e., electronic device) to perform a function in dependence on the information communicated from the portable token device, such as the function comprises providing a service to the device holder in response to the communicated information; Timothy, PDF Page 4.
Lee, as disclosed in Col. 6 (lines 48-54) and Col. 8 (lines 47-51), teaches to collect user's situation information including current location, and current time, wherein Lee as modified by Timothy fails to explicitly disclose but Cheong teaches to communicate with an external server to collect user's situation information including current location, current time, weather, and user schedule information (Cheong, Para. [0039 or 0047], discloses an electronic device (see Fig. 1) that may include a control module, and as disclosed in Para. [1873 or 1926], wherein the control module may perform control to gather, based on the communication interface, the context information (i.e., situation information) including at least one of location information, time information, weather information […], personal schedule information (or user’s schedule, as disclosed in Para. [1163]), and as disclosed in Para. [0589 and 1939], the event or context information (i.e., situation information) may be provided by recognizing the travel or movement of the electronic device by the user through the acceleration sensor, positioning sensor, or GPS sensor. For example, the event or context information (i.e., situation information) may be determined by the electronic device or provided by the user input, event, or information transferred from an external device or server, or cloud computing environment wiredly or wirelessly connected with the user device), visually output feedback information corresponding to the user's emotional information, the user's situation information and feature information of the electronic device (Cheong, Fig. 142 and Para. [0566, 0567, 1163, 1519 and 1525], discloses that the electronic device may provide a haptic feedback at a particular time or under the situation by detecting the user’s context/event information (e.g., weather, location, user’s schedule, or current time), and/or by detecting a bio information (wherein bio information includes at least the user’s emotion information, as disclosed in Para. [0498]), and as disclosed in Fig. 147 and Para. [1535 and 1613], the haptic support module 7670 (of the electronic device) may perform control to output the haptic feedback only in an area of the electronic device where the touch (which is a feature of the electronic device) event signal of the input object being contacted is generated (i.e., feature information of the electronic device), and as further disclosed in Para. [1558-1559], wherein the haptic support module 7670 may provide at least one output of visual information or audio information on at least one of the sentimental state or sentimental level of the display of the electronic device. Although the electronic device is the wrist watch-type device as an example, the electronic device may also be a smartphone or wearable computing device).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Cheong’ into the teachings of ‘Lee’ as modified by ‘Timothy’, with a motivation to visually output feedback information corresponding to the user's emotional information, the user's situation information and feature information of the electronic device, as taught by Cheong, in order to provide an alert to the user if the detected risk degree is not less than a preset reference, and further restricting access to a preset content or service based on the alert; Timothy, Para. [0566 and 0750].

Regarding claim 12, Lee teaches a method of controlling a multi device system comprising: connecting a token, a user terminal and an electronic device (Lee, Fig. 7 and Col. 9 (lines 32-37), discloses a system 700 that includes a bio-signal measuring device 701 (hereinafter, a user terminal), a bio-signal analyzing device 710 (hereinafter, a token) and an external device 720 (hereinafter, an electronic device)), and obtaining the user's emotional information using the user terminal (Lee, Fig. 7 and Col. 9 (lines 38-39), discloses that the device 701 is configured to measure a bio-signal of a user, and as disclosed in Col. 5 (lines 11-13), wherein the emotion state of the user is estimated from a bio-signal of the user), and transmitting, by the user terminal, the user's emotional information to the token (Lee, Fig. 7 and Col. 9 (lines 38-39), discloses that the device 701 is configured to transmit the measured bio-signal to the bio-signal analyzing device 710); and controlling, by the user terminal, the electronic device to perform a function 30corresponding to the user's emotional information by transmitting a control signal to the electronic device (Lee, Col. 10 (lines 1-3), discloses to control the external device 720 to perform an additional function corresponding to a pre-determined emotion state, or as disclosed in Col. 5 (lines28-39), wherein the bio-signal monitoring device 110 controls the external device 120 in response to the emotion event analyzed from the bio-signal of the user. Here, the external device 120 includes a device to perform an additional function in response to the emotion state of the user. For example, when the external device 120 is a device that plays back music, the external device 120 is controlled to adjust a volume or select a predetermined song based on the emotion state of the user. Also, when the external device 120 is a lighting device, the external device 120 is controlled to adjust the intensity of irradiation based on the emotion state of the user).  
Lee fails to explicitly disclose but Timothy teaches receiving 25access right to a user's emotional information from the token (Timothy, PDF Page 3 (1st paragraph), discloses means for communicating with a remote apparatus (hereinafter, an electronic device) using local area wireless transmission to establish sufficient information to determine the access rights of the apparatus from the access control information, and as disclosed in PDF Page 5 (3rd-to-the- last paragraph), wherein the various remote apparatuses (hereinafter, electronic devices) might be granted different levels of access rights to different types of information held on the portable token device 10); providing, by the token, the access right to the electronic device (Timothy, PDF Page 5 (3rd-to-the- last paragraph), discloses that the various remote apparatuses (hereinafter, electronic devices) might be granted different levels of access rights to different types of information held on the portable token device 10); 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Timothy’ into the teachings of ‘Lee’, with a motivation to provide access rights to an electronic device through a token, as taught by Timothy, in order for an apparatus (i.e., electronic device) to perform a function in dependence on the information communicated from the portable token device, such as the function comprises providing a service to the device holder in response to the communicated information; Timothy, PDF Page 4.
Lee, as disclosed in Col. 6 (lines 48-54) and Col. 8 (lines 47-51), teaches to collect user's situation information including current location, and current time, wherein Lee as modified by Timothy fails to explicitly disclose but Cheong teaches communicating, by the user terminal, with an external server to collect user's situation information including current location, current time, weather, and user schedule information (Cheong, Para. [0039 or 0047], discloses an electronic device (see Fig. 1) that may include a control module, and as disclosed in Para. [1873 or 1926], wherein the control module may perform control to gather, based on the communication interface, the context information (i.e., situation information) including at least one of location information, time information, weather information […], personal schedule information (or user’s schedule, as disclosed in Para. [1163]), and as disclosed in Para. [0589 and 1939], the event or context information (i.e., situation information) may be provided by recognizing the travel or movement of the electronic device by the user through the acceleration sensor, positioning sensor, or GPS sensor. For example, the event or context information (i.e., situation information) may be determined by the electronic device or provided by the user input, event, or information transferred from an external device or server, or cloud computing environment wiredly or wirelessly connected with the user device); 
outputting, by the user terminal, visually feedback information corresponding to the user's emotional information, the user's situation information and feature information of the electronic device (Cheong, Fig. 142 and Para. [0566, 0567, 1163, 1519 and 1525], discloses that the electronic device may provide a haptic feedback at a particular time or under the situation by detecting the user’s context/event information (e.g., weather, location, user’s schedule, or current time), and/or by detecting a bio information (wherein bio information includes at least the user’s emotion information, as disclosed in Para. [0498]), and as disclosed in Fig. 147 and Para. [1535 and 1613], the haptic support module 7670 (of the electronic device) may perform control to output the haptic feedback only in an area of the electronic device where the touch (which is a feature of the electronic device) event signal of the input object being contacted is generated (i.e., feature information of the electronic device), and as further disclosed in Para. [1558-1559], wherein the haptic support module 7670 may provide at least one output of visual information or audio information on at least one of the sentimental state or sentimental level of the display of the electronic device. Although the electronic device is the wrist watch-type device as an example, the electronic device may also be a smartphone or wearable computing device);  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Cheong’ into the teachings of ‘Lee’ as modified by ‘Timothy’, with a motivation to visually output feedback information corresponding to the user's emotional information, the user's situation information and feature information of the electronic device, as taught by Cheong, in order to provide an alert to the user if the detected risk degree is not less than a preset reference, and further restricting access to a preset content or service based on the alert; Timothy, Para. [0566 and 0750].
 
Regarding claim 13, the claim is drawn to the method corresponding to the system claimed in claim 2. Therefore, the rejection(s) set forth above with respect to the system claim 2 is equally applicable to the claim 13 of the method.

Regarding claim 14, Lee as modified by Timothy in view of Cheong teaches the method according to claim 12, wherein Lee further teaches the transmitting the user's emotional information further comprises: transmitting the user's emotional information to the electronic device when a connection completion signal between the token and the electronic device is received 10at the user terminal (Lee, Col. 7 (lines 35-45), discloses that the communicator 330 transmits event information associated with the emotion event to the external device. The event information associated with the emotion event may include image information, sound information, emotion information, and bio-information corresponding to an emotion event, and as disclosed in Col. 8 (lines 1-8), wherein the command generator 322 generates a control command for controlling the communicator 330 to provide event information to the external device in response to a connection request of the external device to the event information. For example, the command generator 322 provides event information to the external device in response to an authenticated connection request, that is, when the connection request is authenticated).  

Regarding claims 16, 19 and 20, the claims are drawn to the method corresponding to the system claimed in claims 4, 7 and 8, respectively. Therefore, the rejection(s) set forth above with respect to the system claims 4, 7 and 8 is equally applicable to the claims 16, 19 and 20 of the method, respectively.

Regarding claims 17-18, (cancelled).

Regarding claim 21, (withdrawn). 

Regarding claim 22, Lee teaches a method of controlling a multi device system comprising (Lee, Fig. 7 and Col. 9 (lines 32-37), discloses a system 700 that includes a bio-signal measuring device 701 (hereinafter, a user terminal), a bio-signal analyzing device 710 (hereinafter, a token) and an external device 720 (hereinafter, an electronic device)): obtaining, by the user terminal, the user's emotional information (Lee, Fig. 7 and Col. 9 (lines 38-39), discloses that the device 701 is configured to measure a bio-signal of a user, and as disclosed in Col. 5 (lines 11-13), wherein the emotion state of the user is estimated from a bio-signal of the user); 5controlling, by the user terminal, the electronic device to perform a function corresponding to the user's emotional information (Lee, Col. 10 (lines 1-3), discloses to control the external device 720 to perform an additional function corresponding to a pre-determined emotion state, or as disclosed in Col. 5 (lines28-39), wherein the bio-signal monitoring device 110 controls the external device 120 in response to the emotion event analyzed from the bio-signal of the user. Here, the external device 120 includes a device to perform an additional function in response to the emotion state of the user. For example, when the external device 120 is a device that plays back music, the external device 120 is controlled to adjust a volume or select a predetermined song based on the emotion state of the user. Also, when the external device 120 is a lighting device, the external device 120 is controlled to adjust the intensity of irradiation based on the emotion state of the user).
Lee fails to explicitly disclose but Timothy teaches 30providing, by a token, access right related to a user's emotional information to an electronic device (Timothy, PDF Page 5 (3rd-to-the- last paragraph), discloses that the various remote apparatuses (hereinafter, electronic devices) might be granted different levels of access rights to different types of information held on the portable token device 10); 
communicating with the token, by a user terminal, to confirm a state that the DB1/ 104842316.125access right is given to the electronic device (Timothy, PDF Page 3 (1st paragraph), discloses means for communicating with a remote apparatus using local area wireless transmission to establish sufficient information to determine the access rights of the apparatus from the access control information); 
transmitting, by the user terminal, the user's emotional information to the electronic device when the access right is given to the electronic device (Timothy, PDF Page 3 (4th paragraph), discloses that the information may be communicated to the remote apparatus only after the access rights have been determined); and
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Timothy’ into the teachings of ‘Lee’, with a motivation to transmit the user's emotional information to the electronic device when the access rights is given to the electronic device, as taught by Timothy, in order for an apparatus (i.e., electronic device) to perform a function in dependence on the information communicated from the portable token device, such as the function comprises providing a service to the device holder in response to the communicated information; Timothy, PDF Page 4.
Lee, as disclosed in Col. 6 (lines 48-54) and Col. 8 (lines 47-51), teaches to collect user's situation information including current location, and current time, wherein Lee as modified by Timothy fails to explicitly disclose but Cheong teaches communicating, by the user terminal, with an external server to collect user's situation information including current location, current time, weather, and user schedule information (Cheong, Para. [0039 or 0047], discloses an electronic device (see Fig. 1) that may include a control module, and as disclosed in Para. [1873 or 1926], wherein the control module may perform control to gather, based on the communication interface, the context information (i.e., situation information) including at least one of location information, time information, weather information […], personal schedule information (or user’s schedule, as disclosed in Para. [1163]), and as disclosed in Para. [0589 and 1939], the event or context information (i.e., situation information) may be provided by recognizing the travel or movement of the electronic device by the user through the acceleration sensor, positioning sensor, or GPS sensor. For example, the event or context information (i.e., situation information) may be determined by the electronic device or provided by the user input, event, or information transferred from an external device or server, or cloud computing environment wiredly or wirelessly connected with the user device), 
outputting, by the user terminal, visually feedback information corresponding to the user's emotional information, the user's situation information and feature information of the electronic device (Cheong, Fig. 142 and Para. [0566, 0567, 1163, 1519 and 1525], discloses that the electronic device may provide a haptic feedback at a particular time or under the situation by detecting the user’s context/event information (e.g., weather, location, user’s schedule, or current time), and/or by detecting a bio information (wherein bio information includes at least the user’s emotion information, as disclosed in Para. [0498]), and as disclosed in Fig. 147 and Para. [1535 and 1613], the haptic support module 7670 (of the electronic device) may perform control to output the haptic feedback only in an area of the electronic device where the touch (which is a feature of the electronic device) event signal of the input object being contacted is generated (i.e., feature information of the electronic device), and as further disclosed in Para. [1558-1559], wherein the haptic support module 7670 may provide at least one output of visual information or audio information on at least one of the sentimental state or sentimental level of the display of the electronic device. Although the electronic device is the wrist watch-type device as an example, the electronic device may also be a smartphone or wearable computing device); and  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Cheong’ into the teachings of ‘Lee’ as modified by ‘Timothy’, with a motivation to visually output feedback information corresponding to the user's emotional information, the user's situation information and feature information of the electronic device, as taught by Cheong, in order to provide an alert to the user if the detected risk degree is not less than a preset reference, and further restricting access to a preset content or service based on the alert; Timothy, Para. [0566 and 0750].
  
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,874,862 B1), hereinafter (Lee), in view of Timothy James Wilson (GB 2427055 A), hereinafter (Timothy), and further in view of CHEONG et al. (US 2017/0011210 A1), hereinafter (Cheong) and JIANG, Chong-ke (CN 104917869 A), hereinafter (Jiang).

Regarding claim 3, Lee as modified by Timothy in view of Cheong teaches the multi device system according to claim 2, wherein Lee teaches the user terminal is further configured to: 20obtain the user's emotional information based on at least one of the user's bio-signal, the facial expression data of the user, or the gesture data of the user (Lee, Col. 5 (lines 11-13), discloses that an emotion state of user is estimated from a bio-signal of the user).  
Lee, in Col. 9 (lines 25-31), discloses a bio-signal monitoring device that is configured to record/capture an image of the user and an image around the user but Lee as modified by Timothy in view of Cheong fails to teach the limitation wherein the user terminal is further configured to: further collect at least one of facial expression data of the user or gesture data of the user using a camera included in the user terminal, but Jiang teaches (PDF Page 5 (3rd paragraph), discloses that the emotion detecting unit 210 can performs expression recognition through the user face image photographed by the camera unit 130. According to an exemplary embodiment of the present invention, specific input (e.g., phone book is opened, opening an instant messaging tool, etc.) may be capturing an image according to the control command to start the camera unit input by the user 130, or in response to a user automatically triggers the camera unit130 captures an image). 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Jiang’ into the teachings of ‘Lee’ as modified by ‘Timothy’ in view of ‘Cheong’, with a motivation to collect at least one of facial expression data of the user or gesture data of the user using a camera included in the user terminal, as taught by Jiang, in order to determine an emotional information of the user; Jiang, PDF Page 5 (3rd paragraph).

Regarding claim 15, the claim is drawn to the method corresponding to the system claimed in claim 3. Therefore, the rejection(s) set forth above with respect to the system claim 3 is equally applicable to the claim 15 of the method.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,874,862 B1), hereinafter (Lee), in view of Timothy James Wilson (GB 2427055 A), hereinafter (Timothy), and further in view of CHEONG et al. (US 2017/0011210 A1), hereinafter (Cheong) and HATO, Jumpei (CN 106463001 A), hereinafter (HATO).

Regarding claim 259, Lee as modified by Timothy in view of Cheong teaches the multi device system according to claim 1, wherein Lee as modified by Timothy in view of Cheong fails to disclose but HATO teaches the user terminal is configured to: obtain an image of a space including the token and the electronic device (HATO, PDF Page 4 (2nd paragraph), discloses a  photographic image acquisition part 110 that acquires photographic image 191 shown in FIG. 3), and output an augmented reality image by overlapping feedback information with the image (HATO, PDF Page 4 (4th and 6th paragraph), discloses an overlay information acquiring part 120 that acquires the photographic image 191 overlapping the information 192, and further discloses an AR image generation unit 140 that generates the AR image 194).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘HATO’ into the teachings of ‘Lee’ as modified by ‘Timothy’ in view of ‘Cheong’, with a motivation to output an augmented reality image by overlapping feedback information with the image, as taught by HATO, in order to enhance the AR based information processing; HATO, Abstract.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on 8AM-4PM (EST) Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496